                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

ALLISON E. MOSHER,                                  )
                                                    )
        Plaintiff,                                  )
                                                    )
v.                                                  )        Case No.: 2:18-cv-935-WC
                                                    )        [WO]
ANDREW SAUL, 1                                      )
Commissioner, Social Security                       )
Administration                                      )
                                                    )
        Defendant.                                  )

                         MEMORANDUM OPINION AND ORDER

I.      INTRODUCTION

        Allison E. Mosher (“Mosher” or “Plaintiff”) filed a Title II for Social Security

Disability Child’s Insurance (“SSDI”) on February 9, 2015. R. 14. The application was

denied at the initial administrative level. Plaintiff then requested and received a hearing

before an Administrative Law Judge (“ALJ”) on November 8, 2016. R. 27, 31–42.

Following the hearing, the ALJ issued an unfavorable decision, and the Appeals Council

denied Plaintiff’s request for review on July 24, 2018. R. 11–17. The ALJ’s decision

consequently became the final decision of the Commissioner of Social Security

(“Commissioner”). 2 See Chester v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986). The case



1
  Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party
pursuant to Fed. R. Civ. P. 25(d). See also §205(g) of the Social Security Act, 42 U.S.C. § 405(g) (action
survives regardless of any change in the person occupying the office of Commissioner of Social Security).
2
  Pursuant to the Social Security Independence and Program Improvements Act of 1994, Pub. L. No. 103-
296, 108 Stat. 1464, the functions of the Secretary of Health and Human Services with respect to Social
Security matters were transferred to the Commissioner of Social Security.
is now before the court for review of that decision under 42 U.S.C. § 405(g). Pursuant to

28 U.S.C. § 636(c), both parties have consented to the conduct of all proceedings and entry

of a final judgment by the undersigned United States Magistrate Judge. Pl.’s Consent to

Jurisdiction (Doc. 16); Gov’t’s Consent to Jurisdiction (Doc. 15). After careful scrutiny of

the record and the parties’ briefs, and for the reasons herein explained, the Court AFFIRMS

the Commissioner’s decision.

II.      STANDARD OF REVIEW

         The Court’s review of the Commissioner’s decision is a limited one. The Court’s

sole function is to determine whether the ALJ’s opinion is supported by substantial

evidence and whether the proper legal standards were applied. See Jones v. Apfel, 190 F.3d

1224, 1228 (11th Cir. 1999); Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir.

1983).

         “The Social Security Act mandates that ‘findings of the Secretary as to any fact, if

supported by substantial evidence, shall be conclusive.’” Foote v. Chater, 67 F.3d 1553,

1560 (11th Cir. 1995) (quoting 42 U.S.C. §405(g)). Thus, this Court must find the

Commissioner’s decision conclusive if it is supported by substantial evidence. Graham v.

Apfel, 129 F.3d 1420, 1422 (11th Cir. 1997). Substantial evidence is more than a scintilla

— i.e., the evidence must do more than merely create a suspicion of the existence of a fact,

and must include such relevant evidence as a reasonable person would accept as adequate

to support the conclusion. Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997) (citing

Richardson v. Perales, 402 U.S. 389 (1971)); Foote, 67 F.3d at 1560 (citing Walden v.

Schweiker, 672 F.2d 835, 838 (11th Cir. 1982)).


                                              2
       If the Commissioner’s decision is supported by substantial evidence, the district

court will affirm, even if the court would have reached a contrary result as finder of fact,

and even if the evidence preponderates against the Commissioner’s findings. Ellison v.

Barnhart, 355 F.3d 1272, 1275 (11th Cir. 2003); Edwards v. Sullivan, 937 F.2d 580, 584

n.3 (11th Cir. 1991) (quoting MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986)).

The Court must view the evidence as a whole, taking into account evidence favorable as

well as unfavorable to the decision. Foote, 67 F.3d at 1560 (citing Chester v. Bowen, 792

F.2d 129, 131 (11th Cir. 1986). The Court “may not decide facts anew, reweigh the

evidence, or substitute [its] judgment for that of the [Commissioner],” but rather it “must

defer to the Commissioner’s decision if it is supported by substantial evidence.” Miles v.

Chater, 84 F.3d 1397, 1400 (11th Cir. 1997) (quoting Bloodsworth, 703 F.2d at 1239).

       The Court will also reverse a Commissioner’s decision on plenary review if the

decision applies incorrect law, or if the decision fails to provide the district court with

sufficient reasoning to determine that the Commissioner properly applied the law. Keeton

v. Dep’t of Health and Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994) (citing Cornelius

v. Sullivan, 936 F.2d 1143, 1145 (11th Cir. 1991)). There is no presumption that the

Commissioner’s conclusions of law are valid. Id.; Brown v. Sullivan, 921 F.2d 1233, 1236

(11th Cir. 1991) (quoting MacGregor, 786 F.2d at 1053).

III.   STATUTORY AND REGULATORY FRAMEWORK

       The Social Security Act provides child disability insurance benefits for a disabled

adult child relying on the earnings record of an individual who is “entitled to old-age or

disability benefits, or [. . .] dies a fully or currently insured individual.” 42 U.S.C. § 402(d);


                                                3
20 C.F.R. § 404.350(a). There are several criteria that must be met to qualify for child

insurance benefits as a disabled adult. 20 C.F.R. § 404.350(a)(1)–(5). Relevant to this case,

if the claimant is over 18, the claimant must be unmarried and “have a disability that began

before [she] became 22 years old.” 3 Id. at § 404.350(a)(4), (5); 42 U.S.C. § 402(d)(1)(B).

“An individual shall be determined to be under a disability only if [her] physical or mental

impairment or impairments are of such severity that [s]he is not only unable to do [her]

previous work but cannot, considering [her] age, education, and work experience, engage

in any other kind of substantial gainful work which exists in the national economy.” 42

U.S.C.A. § 423(b)(2)(A) (West). “[A] ‘physical or mental impairment’ is an impairment

that results from anatomical, physiological, or psychological abnormalities which are

demonstrable by medically acceptable clinical and laboratory diagnostic techniques.”

       The Commissioner of Social Security employs the same five-step, sequential

evaluation process in determining the disability of a child who was under a disability after

age 18 but prior to age 22 that is used to determine whether adult claimants are entitled to

benefits. See 20 C.F.R. §§ 404.1520, 416.920 (2010).

       (1)     Has the claimant engaged in substantial gainful activity?

       (2)     Is the person’s impairment(s) severe?

       (3)     Does the person’s impairment(s) meet or equal one of the specific
               impairments set forth in 20 C.F.R. Pt. 404, Subpt. P, App. 1?

       (4)     Is the person unable to perform his or her former occupation?



3
 Mosher is unmarried, and the relevant earnings record relied upon in this case is that of
Mosher’s father. R. 332–33.

                                                4
       (5)    Is the person unable to perform any other work within the economy?

       An affirmative answer to any of the questions leads either to the next
       question, or, on steps three and five, to a finding of disability. A negative
       answer to any question, other than step three, leads to a determination of “not
       disabled.”

McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986).

       The burden of proof rests on a claimant through Step 4. See Phillips v. Barnhart,

357 F.3d 1232, 1237–39 (11th Cir. 2004). Claimants establish a prima facie case of

qualifying for disability once they meet the burden of proof from Step 1 through Step 4.

At Step 5, the burden shifts to the Commissioner, who must then show there are a

significant number of jobs in the national economy the claimant can perform. Id.

       To perform the fourth and fifth steps, the ALJ must determine the claimant’s

Residual Functional Capacity (“RFC”). Id. at 1238–39. RFC is what the claimant is still

able to do despite his impairments and is based on all relevant medical and other evidence.

Id. It also can contain both exertional and nonexertional limitations. Id. at 1242–43. At

the fifth step, the ALJ considers the claimant’s RFC, age, education, and work experience

to determine if there are jobs available in the national economy the claimant can perform.

Id. at 1239. To do this, the ALJ can either use the Medical Vocational Guidelines (“grids”)

or hear testimony from a vocational expert (“VE”). Id. at 1239–40.

       The grids allow the ALJ to consider factors such as age, confinement to sedentary

or light work, inability to speak English, educational deficiencies, and lack of job

experience. Each factor can independently limit the number of jobs realistically available




                                             5
to an individual. Id. at 1240. Combinations of these factors yield a statutorily-required

finding of “Disabled” or “Not Disabled.” Id.

IV.    PLAINTIFF’S CLAIMS

       Plaintiff presents one issue for the Court to consider in its review of the

Commissioner’s decision: Was the Commissioner’s determination that the Plaintiff’s

employment with UAB was “substantial gainful activity” contrary to Regulations §

404.1572 and § 404.1573(c). Doc. 12 at 1.

V.     DISCUSSION

       Allison Mosher turned 22 years old on November 2, 1999, and was 40 years old at

the time of the ALJ’s decision. R. 14–15. She was employed by the University of Alabama

at Birmingham (“UAB”) from 2006 through 2009. During these years of employment,

Mosher earning $11,259.14 in 2006, $27,806.76 in 2007, $29,308.43 in 2008, and

$21,928.39 in 2009. R. 15. The ALJ noted that

       the records of the Social Security Administration (“SSA”) do show that
       claimant had protectively filed an application for supplemental security
       income (SSI) on February 28, 2002. At the time of filing, she was age 24. On
       August 8, 2002, SSA found her disabled. Her first monthly payment was
       made in March 2002. Her SSI payments were discontinued during her work
       activity in years 2006–2009.

R. 15 n.1 (citations omitted).

       The SSA denied Mosher’s application “at the initial and reconsideration levels

because she had engaged in substantial gainful activity.” R. 14.               Following an

administrative hearing, the ALJ found at Step One that the “SSA properly denied claimant's

application for child disability benefits based upon substantial gainful activity.” R. 15. The



                                              6
ALJ explained that “[u]nder agency policy, in an initial application for child disability

benefits, if an applicant has never been entitled to child disability benefits and the onset

date cannot be established prior to age 22 because substantial gainful work activity was

performed after age 22, the claim will be denied for substantial gainful activity purposes.”

R. 15 (citing POMS § DI 10115.022).

       Substantial gainful activity (“SGA”) is simply defined as “work activity that is both

substantial and gainful.” 20 C.F.R. § 404.1572. “Substantial work activity is work activity

that involves doing significant physical or mental activities.” 20 C.F.R. § 404.1572(a).

“Gainful work activity is work activity that [is done] for pay or profit” and includes any

“kind of work usually done for pay or profit, whether or not a profit is realized.” 20 C.F.R.

§ 404.1572(b). The Commissioner uses “several guides” in determining whether the work

done by a claimant qualifies as SGA. 20 C.F.R. § 404.1572. A claimant’s earnings are a

primary measure in determining if they are engaged in SGA. 20 C.F.R. § 404.1572(a)(1).

To start, the Commissioner considers the amount earned by a claimant and if it exceeds the

guidelines. 20 C.F.R. § 404.1572(a)(1).       Next, the Commissioner determines if the

claimant’s earnings “exceed the reasonable value of the work [performed],” and if it is

determined that the claimant’s earnings are subsidized, the amount of the subsidy is not

considered in determining if the work activity meets the SGA threshold. 20 C.F.R. §

404.1572(a)(2). Finally, the Commissioner determines if the claimant is “working in a

sheltered or special environment.” 20 C.F.R. § 404.1572(a)(3).




                                             7
       The ALJ found that Mosher is “presumed to have engaged in [SGA] if, in 2006, her

averaged monthly earnings exceeded $860.00; in 2007, $900.00; in 2008, $940.00; and in

2009, $980.00. R. 15 (citing Program Operations Manual System (“POMS”) DI

10501.015). The ALJ held that “[b]ased upon her earnings, claimant’s work activity in

these years fall above SGA.”      The ALJ noted that Mosher attempted to rebut the

presumption by alleging that her earnings were subsidized by UAB and that her position

qualified as a sheltered workshop. R. 15.

       A.     Subsidized Position

       Although Mosher does not directly address the Commissioner’s decision that she

failed to meet her burden of proof that her position was subsidized, she does present the

question, generally, of whether her position with UAB should be considered substantial

gainful activity. Accordingly, the Court will address the subsidy issue out of an abundance

of caution. The ALJ stated that an “employer who wants to subsidize the earnings of a

worker with a serious medical impairment may designate a specific amount as such, after

figuring the reasonable value of the employee’s services.” R. 15. However, the ALJ found

that Mosher had failed to provide any information from UAB, or otherwise, that her

earnings were subsidized or the amount of said subsidy. R.15 (citing POMS DI 10505.010).

The ALJ sent the work activity questionnaire, Form SSA-3033-BK, to UAB as well as to

Michelle Nault (“Ms. Nault”), Mosher’s former supervisor, on June 17, 2017, and again on

July 25, 2017. The ALJ never received a completed form from either UAB or Ms. Nault.

Thus, after considering Mosher’s testimony and the “other evidence that might suggest a




                                            8
subsidy” the ALJ was unable to conclude that Mosher’s position was subsidized by UAB

and held that Mosher failed to meet her burden. R. 15.

       On August 6, 2018, counsel for the Plaintiff submitted two copies of the work

activity questionnaire to the Appeals Council that were completed by Ms. Nault and

Gregory Carlson, the Business Officer at UAB. R. 305–09. The Appeals Council denied

Mosher’s request for review on September 27, 2018. R. 4.            The Appeals Council

specifically discussed the work activity questionnaires and found that they do “not show a

reasonable probability that it would change the outcome of the decision.” R. 5. The

Appeals Council stated that “Mr. Carlson is a business officer for the University of

Alabama at Birmingham. [The questionnaire] has little probative value since he did not

supervise the claimant while she worked there.” R. 5. Additionally, the Appeals Council

found that the “questionnaire completed by Ms. Nault is inconsistent with her evaluation

of the claimant’s work from August 2007 through August 2008 in which she stated that the

claimant frequently exceeded the standard level of performance and to which she attached

a list of the claimant’s accomplishments since she was hired in August 2006.” R. 5.

       “[N]ew evidence first submitted to the Appeals Council is part of the administrative

record that goes to the district court for review when the Appeals Council accepts the case

for review as well as when the Council denies review.” Keeton v. Dep’t of Health & Human

Servs., 21 F.3d 1064, 1067 (11th Cir. 1994). “When a claimant properly presents new

evidence to the AC and it denies review, we essentially consider the claimant’s evidence

anew to determine whether ‘that new evidence renders the denial of benefits erroneous.’”

Burgin v. Comm’r of Soc. Sec., 420 F. App’x 901, 903 (11th Cir. 2011) (quoting Ingram v.


                                            9
Comm’r, 496 F.3d 1253, 1262 (11th Cir. 2007). Here, Plaintiff properly presented new

evidence to the Appeals Council, and the Appeals Council reviewed the newly submitted

evidence. The Appeals Council declined remand because it found the newly submitted

evidence was not probative and was inconsistent with the record. It should also be noted

that in Mr. Carlson’s questionnaire, he stated that UAB did not pay Mosher “more per hour

than you would another employee in a similar position.” R. 307. Thus, even if his opinion

was probative, he stated that Mosher’s position was not subsidized. This evidence directly

conflicts with Ms. Nault’s questionnaire, in which she states that the position was

subsidized by approximately $5 per hour. The Appeals Council did not err in refusing to

remand the case to the ALJ based on the newly submitted evidence because the Appeals

Council’s finding that the evidence was not probative and inconsistent with the record, as

well as the conflicting nature of the questionnaires, did not render the denial of benefits

erroneous.

       B.     Sheltered Workshop

       Mosher argues that the ALJ’s opinion is due to be reversed because the evidence in

this case “clearly demonstrates that the employment at UAB was not competitive

employment, and was part of a sheltered workshop.” Doc. 12 at 3. Mosher asserts that her

position required the diagnosis of a severe mental illness, was funded by a grant that

required the diagnosis of a severe mental illness, was part of her own mental illness therapy,

and was allotted certain accommodations such as the ability to take a nap in her office,

absences from work up two days per week, and excusal from attending business meetings.

Doc. 12 at 3–4.


                                             10
       The ALJ addressed each piece of evidence in turn. First, the ALJ found that UAB’s

records do not support Mosher’s testimony that a diagnosis of a severe mental illness was

required to qualify for the position. R. 15. The ALJ reviewed Mosher’s UAB application,

dated May 3, 2006, and UAB’s “position request form,” which both indicate that she was

applying for a “Case Manager” position. R. 15–16. The documents also indicate that the

position was being “refilled due to vacancy,” and that the “qualifications for this job

required the applicant to have a bachelor’s degree in mental health or human services with

experience with criminal justice or drug treatment preferred.” R. 16. Additionally, the ALJ

found nothing in UAB’s position request form “requiring the applicant to have a diagnosis

of severe mental illness.” R. 16.

       Next, regarding the special accommodations, the ALJ found that “the record does

not tend to support special work accommodations throughout her employment.” R. 16. The

ALJ noted that the record indicates Mosher’s claimed accommodation of resting/napping

was done so during her lunch or other breaks or by use of her accumulated leave time, and

thus, it was not a special accommodation, but rather it was “off time from job duties legally

available to all employees.” R. 16. The ALJ also found that Mosher’s UAB leave accrual

summary does not support the assertion that she missed two days of work per week. R. 16.

The ALJ pointed out that UAB’s 2009 leave accrual summary indicates that:

       as of September 17, 2009, [the leave accrual summary] shows that claimant
       had used no leave time in January 2009, 3 days of sick leave in February
       2009, 1 day of sick leave in March 2009, 1 day of vacation leave and 1 day
       of sick leave in April 2009, no leave in May 2009, 7.39 days of vacation
       leave and 1.61 days of sick leave in June 2009, 1 day of vacation leave and
       .50 day of sick leave in July 2009, and .20 day of vacation leave, 3 days of
       personal holiday leave and 1.18 days of sick leave in August 2009.


                                             11
R. 16, 114. Further, “[a]s to being excused from staff meetings, UAB records do show that

this work restriction was approved on June 25, 2009, but it was put into place near the end

of claimant's employment. It appears that on August 3, 2009, this restriction ended.” R.

16.

       The ALJ also reviewed the letter and the questionnaire submitted by Ms. Nault, and

found it “unpersuasive due to inconsistencies in the record.” R. 16, 67–68, 266–68. For

example, the ALJ noted that Mosher’s performance appraisal forms completed by Ms.

Nault “show that claimant met standard level of performance or frequently exceeded

standard level of performance.” R. 16. In Mosher’s August of 2008 performance review,

Ms. Nault noted that Mosher “had done a ‘great job’ representing UAB as a certified peer

specialist,” and attached two pages of Mosher’s accomplishments. R. 16, 195–99. The

ALJ found that these performance reviews conflict with Ms. Nault’s letter stating that

Mosher would exhibit “significant performance issues” and that “work stressors”

exacerbated her mental illness symptoms. R. 67.

       Finally, the ALJ noted that Ms. Nault’s questionnaire indicates that Mosher’s levels

of stress increased toward the end of her employment due to issues with a co-worker that

ultimately resulted in Mosher filing sexual harassment and hostile work environment

charges against UAB. R. 17, 268. “Prior to 2009, UAB records do not reflect any

significant problems in claimant’s job performance or in her relationship with coworkers

or supervisors. Nor do they reflect any need for special work accommodations. Her

employment ended on August 31, 2009, due to lack of job funding.” R. 17.



                                            12
       As previously stated, the burden of proof rests on a claimant through Step 4. See

Phillips, 357 F.3d at 1237–39 (11th Cir. 2004). “[T]he burden is on the claimant to show

that she is disabled and, therefore, she is responsible for producing evidence to support her

application.” McCloud v. Barnhart, 166 F. App’x 410, 418 (11th Cir. 2006) (citing 20

C.F.R. § 416.912(a); 20 C.F.R. § 416.912(c)). Here, because there is a presumption that

Mosher has engaged in substantial gainful activity since her average monthly earnings are

greater than the amounts set forth in the Commissioner’s table (see POMS DI 10501.015),

the burden shifts back to Mosher to overcome that presumption by proving that her position

was either subsidized or qualified as a sheltered workshop. R. 12.

       Mosher failed to meet her burden of producing evidence to support her claim that

this position was a sheltered workshop. Mosher failed to provide evidence to support her

claim that UAB required a diagnosis of a severe mental illness to apply for her position,

that the grant which funded the position required a diagnosis of a severe mental illness, or

that she had special accommodations. The only evidence submitted that the position or

grant required a diagnosis of a severe mental illness was the letter and questionnaire

completed by Ms. Nault. The ALJ found this evidence to conflict with the record because

UAB’s “position request form” does not list a diagnosis as a prerequisite for applying for

the position, the position was for “Case Manager,” it was being refilled due to a vacancy,

and Mosher’s employment application indicates a work history that is not consistent with

her claim that she never held a full-time job prior to UAB. R. 15–16. Additionally, the

ALJ found that the claim of special accommodations were inconsistent with the record

because Ms. Nault’s letter and questionnaire directly conflicted with Mosher’s


                                             13
performance reviews, some were not put in place until the last few months of her

employment, and some of the accommodations listed were available to any employee. R.

16.

      The Undersigned has thoroughly reviewed the record and holds that the

Commissioner’s decision is supported by substantial evidence. Mosher did not meet her

burden at Step One of producing sufficient evidence to support her application and showing

that her position with UAB was either subsidized or a sheltered workshop.

VI.   CONCLUSION

      Based on the foregoing, the undersigned concludes that the Commissioner’s

decision is supported by substantial evidence and based upon the proper legal standards.

Accordingly, the decision of the Commissioner is AFFIRMED.

      A final judgment will be entered separately.

      DONE this the 4th day of March, 2020.



                                  /s/ Wallace Capel, Jr.
                                  WALLACE CAPEL, JR.
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                           14
